Case 19-13273-VFP   Doc 663    Filed 06/21/21 Entered 06/21/21 11:17:46   Desc Main
                              Document      Page 1 of 7
Case 19-13273-VFP   Doc 663    Filed 06/21/21 Entered 06/21/21 11:17:46   Desc Main
                              Document      Page 2 of 7
Case 19-13273-VFP   Doc 663    Filed 06/21/21 Entered 06/21/21 11:17:46   Desc Main
                              Document      Page 3 of 7
Case 19-13273-VFP   Doc 663    Filed 06/21/21 Entered 06/21/21 11:17:46   Desc Main
                              Document      Page 4 of 7
Case 19-13273-VFP   Doc 663    Filed 06/21/21 Entered 06/21/21 11:17:46   Desc Main
                              Document      Page 5 of 7
Case 19-13273-VFP   Doc 663    Filed 06/21/21 Entered 06/21/21 11:17:46   Desc Main
                              Document      Page 6 of 7
Case 19-13273-VFP   Doc 663    Filed 06/21/21 Entered 06/21/21 11:17:46   Desc Main
                              Document      Page 7 of 7
